Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed February 4, 2021, with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection under 35 USC 101 of claims 1-6 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:
Le, US 2018/0060387 – Entity Based Query Filtering – describes semantic query representation to determine query intent for profile searching but fails to describe the steps of training data and sampling training data by oversampling to train a machine learned model to assign weights to query-based features and retraining the machine learned model based on refinements to a search query generated by query intent clustering.



Further, the claims now provide an integration of the judicial exception into a practical application.  The judicial exception is used in a meaningful way beyond simply linking the exception to a technological environment.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

White et al, US 2013/0246383 – cursor activity evaluation for search result enhancement - aggregating a set of search result pages, an extraction mechanism may further train a user intent prediction model by computing weights 

Sadikov et al, Clustering Query Refinements by User Intent – describes clustering refinements of a search query but does not describe a training and learning process to use search query refinements to retrain a learning model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683